COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


ELDORA JAMES

v.   Record No. 1812-95-2                     MEMORANDUM OPINION *
                                                  PER CURIAM
BEST PRODUCTS COMPANY, INC.                     MARCH 12, 1996
AND
TWIN CITY FIRE INSURANCE COMPANY


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Thomas Stark, IV; Williamson & Lavecchia,
            on brief), for appellant.

            (P. Dawn Bishop; Matthew J. Ide; Sands,
            Anderson, Marks & Miller, on brief), for
            appellees.



     Eldora James appeals a decision of the Workers' Compensation

Commission denying her application seeking compensation for an

occupational disease.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     This appeal is controlled by the Supreme Court's decision in
The Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___,

___ (1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Accordingly, we affirm the commission's decision.



                                   Affirmed.




                           2